Citation Nr: 0107284	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-24 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a gastric ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's claim for an 
increased evaluation for a gastric ulcer, currently evaluated 
as 10 percent disabling, was denied. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected gastric ulcer is 
manifested by weight loss and complaints of occasional 
epigastric pain.  Clinical findings include no evidence of 
anemia, vomiting, hematemesis, or melena; GI studies revealed 
no evidence of a gastric ulcer.


CONCLUSION OF LAW

The veteran's gastric ulcer disability is no more than 10 
percent disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.7, 
4.114, Diagnostic Code 7304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected gastric ulcer 
is more disabling than currently evaluated.  Historically, 
the RO granted the veteran's claim of service connection for 
a gastric ulcer in January 1955, and a 10 percent rating was 
assigned under Diagnostic Code 7304.  This was based on 
service medical records that included the veteran's 
complaints of gastrointestinal cramps and a November 1954 VA 
examination report that showed a small ulcer crater along the 
lesser curvature of the stomach.  In July 1998 the veteran 
submitted a claim for an increased evaluation for his 
service-connected gastric ulcer.

In October 1998 the veteran underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  He complained of 
epigastric distress, nausea, and abdominal distention, 
usually after meals, which occurred 2 to 3 times per week.  
He experienced relief by passing gas and taking 1 to 2 
teaspoons of Maalox 4 times per day.  He sometimes felt pain, 
but denied vomiting, hematemesis, or melena.  He also lost 10 
pounds in the last year.  The examiner noted that the veteran 
was obese and that his eyes and skin showed no signs of 
anemia or jaundice.  His abdomen was obese and soft with no 
palpable masses, hernia, organomegaly, or tenderness. The 
preliminary diagnosis indicated that gastric ulcer activity 
needed to be determined by upper GI study.  Upon completion 
of the GI study, results showed no hiatal hernia, mass 
lesion, or ulcer in the stomach.  There was a reflux and 
deformity of the duodenal bulb from old peptic ulcer disease.  
Acute ulceration was difficult to exclude.  The final 
diagnoses were gastroesophageal reflux disease and old peptic 
ulcer disease of the duodenum with active ulcer difficult to 
exclude.  There was no evidence of a gastric ulcer.

The RO received treatment records dated from November 1998 to 
December 1999 from the VA Medical Center (VAMC) in Buffalo, 
New York.  In November 1998 the veteran complained of an 
increase of gas in his stomach with flatulence that came and 
went.  He also reported heartburn and stomach pain sometimes 
before and after eating.  He reportedly took Maalox and stool 
softeners.  A past medical history of gastric ulcer was 
noted.  He was diagnosed as having gastric ulcers.  In 
December 1998 he complained of shortness of breath, tightness 
in his abdomen and nausea, but no vomiting.  A January 1999 
report shows the veteran complained of tightness of his 
abdomen and notes a history of peptic ulcer.  A UGI showed a 
deformity of the duodenal ulcer secondary to old peptic ulcer 
disease.  February 1999 treatment records show that he had no 
new complaints and that he still complained of problems with 
"gas."  A history of dyspepsia was noted.  A report from 
the GI clinic notes a deformity of the duodenal bulb 
secondary to an old peptic ulcer, and that it was difficult 
to exclude active ulceration.

In April 1999 he was examined by a gastroenterology 
physician.  The examiner indicated that the veteran was a 
candidate for indefinite proton pump inhibitor therapy.  
August treatment records show the veteran continued to 
complain of a bloating feeling and pain.  In October 1999 the 
veteran experienced GI side-effects due to medicine he had 
been taking.  A discharge summary report shows that the 
veteran was admitted into the VAMC in the beginning of 
November 1999.  The discharge summary report notes the 
veteran's history of peptic ulcer disease.  An examination of 
his abdomen showed positive bowel sounds.  The examiner noted 
the abdomen was obese, non-tender,  and non-distended.  
Additionally, no masses were palpated. Also during that time 
he complained  of pain and a bloating feeling and underwent 
an esophagogastroduodenoscopy.  At separate appointments 
later that month he had complaints of stomach trouble and 
stomach ulcers. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  The veteran has clearly been 
advised by the RO as to the type of evidence that would aid 
his claim.  In addition, the RO has already provided 
considerable assistance to him in obtaining the records of 
treatment and evaluations he has received during the past 
several years.  The veteran is aware of his right to a 
personal hearing, although he has declined to avail himself 
of that right during the current appeal.  The record does not 
reflect the existence of any pertinent medical records that 
have not been obtained, nor does the evidence indicate that 
an additional examination or medical opinion is needed; the 
available medical records provide a clear picture of the 
level of impairment due to the veteran's service-connected 
disability during the past several years.  Therefore, no 
additional assistance or notification to the veteran is 
required under the provisions of the VCAA.  The veteran will 
not be prejudiced by the Board's proceeding to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased evaluation; only 
findings sufficiently characteristic of the degree of 
functional impairment must be shown.  38 C.F.R. § 4.21 
(2000).

The history of the veteran's gastric ulcer has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to an 
evaluation higher than 10 percent.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's service-connected gastric ulcer is currently 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7304 (2000).  A 10 percent 
evaluation is warranted for mild ulcer with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
warranted for moderate ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
40 percent evaluation is warranted for moderately severe 
ulcer which is less severe than severe, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is warranted for severe ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305 
(2000).

The Board considered all of the evidence of record and finds 
that the veteran's service-connected gastric ulcer is no more 
than 10 percent disabling according to applicable schedular.

Although the medical reports show that the veteran has 
periodically complained of increased gas problems, some 
stomach pain, and occasional feelings of bloating and nausea, 
he stated that he was able to experience relief by passing 
gas and taking over-the-counter medication, such as Maalox.  
The medical evidence demonstrates that the veteran 
experienced some weight loss as well as occasional complaints 
of epigastric pain.  It is of significance, however, that no 
one has attributed the weight loss to the service connected 
ulcer disease. The veteran's weight loss amounted to 10 
pounds within the course of a year.  In light of his obesity 
that was reported by the VA examiner, it is unlikely that the 
weight loss is of any significance.  Furthermore, there is no 
evidence of anemia, vomiting, hematemesis,  or melena.  VA 
examination in 1998 found that, according to the results of 
X-rays, he did not have any signs of ulcer disease involving 
the stomach.  Old peptic ulcer disease of the duodenum was 
noted; active ulceration of the duodenum was not excluded.  
Based on the veteran's complaints and the medical evidence, 
his symptoms present a level of disability that more nearly 
approximates a 10 percent evaluation under Code 7304.

The veteran is not shown to experience the symptoms necessary 
for a rating higher than 10 percent for his service-connected 
gastric ulcer.  The veteran, at times, has experienced 
abdominal pain and some nausea, but there is no indication 
that his symptoms have ever been occasionally severe or even 
moderate on a continuous basis.  At the time of the 
examination in 1998, he reported only symptoms to occur only 
after meals and only 2 or 3 times a week.  Since the evidence 
does not support a finding that his symptoms are recurring 
episodes that are severe two to three times a year averaging 
10 days in duration or are continuous moderate 
manifestations, the criteria for a higher evaluation of 20 
percent under this code have not been met.

Moreover, the medical evidence of record shows that the 
veteran's complaints of pain always have resolved with 
treatment (via medication).  In addition, there are no 
definitive signs of a recurrence of the veteran's ulcer 
disease.  It is important to bear in mind that the veteran's 
current 10 percent rating takes into account the fact that he 
will sometimes experience brief episodes of recurring 
symptoms (e.g., pain, etc.) as a result of his ulcer disease.  
In this case, however, the status of his condition clearly 
does not satisfy the criteria required for a higher rating.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a gastric 
ulcer, currently evaluated as 10 percent disabling, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

Entitlement to an increased evaluation for a gastric ulcer is 
denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

